Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Jeffries on 3/1/2021.
The application has been amended as follows: 
Claim 27, A method of using the system of claim 1 to automatically identify the occurrence of a failure event during testing of an implantable medical device, the method comprising the steps of: deploying the implantable medical device in the lumen of the mock vessel; attaching the lumen of the mock vessel to the pump; pumping a fluid through the mock vessel in a pulsatile flow having a pressure cycle; capturing a sequence of images of the implantable medical device; selecting a set of images from the sequence of images wherein each image is captured at a selected time in the pressure cycle; contemporaneously processing the images using the signal processor to identify the occurrence of the failure event; wherein each image in the set of images is captured after a selected interval of time has elapsed after the capture of a preceding image; wherein the selected interval of time is less than or greater than the length of the pressure cycle.
28-29.	(Cancelled)
31.	(Cancelled)

Reasons for Allowance
The prior art of record (in particular, US 8811691 B2-Freifeid, in view of US 20100313683 A1-Nickel et al (Hereinafter referred to as “Nickel”), in further view of Patent 6881224 B2-Kruse et al, “hereinafter referred to as Kruse”) does not disclose, with respect to claim 1, wherein each image in the set of images is captured after a selected interval of time has elapsed after the capture of a preceding image; wherein the selected interval of time is less than or greater than the length of the pressure cycle as claimed.  Rather, Freifeid discloses a system for automatically identifying a failure of an implantable medical device during testing (Column 1, lines 10-25, wherein stents must meet stringent requirements to work properly; column 1, lines 34-42, wherein the inspection can be done automatically to inspect stents to determine failure; column 3, line 55, pass/fail criteria; column 7, lines 55-60, wherein automatically placing inspection points on the image); a lumen for receiving the implantable medical device (Column 1, lines 10-25, blood vessels. A lumen is well known to be the cavity or channel within a tube or tubular organ, as a blood vessel); a camera for capturing a sequence of images of the implantable medical device (column 4, lines 4-28, wherein cameras capture multiple images of a stent); a signal processor attached to the a camera for receiving, storing, and processing the sequence of images (Instant application publication [0040], may be a general purpose computer running software for signal processing attached to the camera. Freifeid discloses in Fig. 8 a camera 202, attached to a analyses module (signal processor) element 208 being attached communicatively as taught in column 5, lines 13-18; column 4, lines 56-58, wherein images can be more easily processed by an 
The same reasoning applies to claim 1, 27, and 52 mutatis mutandis.  Accordingly, claims 1-3, 5-15, 17, 19-27, 30, 32-52 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487